J-S56013-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

COMMONWEALTH OF PENNSYLVANIA : IN THE SUPERIOR COURT OF
: PENNSYLVANIA
Vv.
JOHN DWYER
Appellant : No. 2823 EDA 2019

Appeal from the PCRA Order Entered August 23, 2019
In the Court of Common Pleas of Philadelphia County Criminal Division at
No(s): CP-51-CR-0205711-2002

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*
MEMORANDUM BY BENDER, P.J.E.: FILED MARCH 10, 2021

Appellant, John Dwyer, appeals from the post-conviction court’s August
23, 2019 order dismissing his third petition filed pursuant to the Post
Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

We need not set forth the relevant facts and procedural history of this
case here, as the PCRA court provided an adequate summary of both in its
February 24, 2020 opinion pursuant to Pa.R.A.P. 1925(a). See PCRA Court
Opinion (PCO), 2/24/20, at 1-3. Presently, Appellant raises a single issue for

our review:

Did the PCRA court abuse its discretion in dismissing Appellant’s
claim without an evidentiary hearing where he properly pled and
proved he was entitled to relief based on newly and after[-]
discovered evidence of police misconduct and coercion employed
during Darnell Scott and his son’s statements?

 

“ Retired Senior Judge assigned to the Superior Court.
J-S56013-20

Appellant’s Brief at 2.

We have reviewed the thorough and well-reasoned opinion issued by
the Honorable Sheila Woods-Skipper of the Court of Common Pleas of
Philadelphia County. We conclude that Judge Woods-Skipper’s opinion
accurately and thoroughly disposes of the issue raised by Appellant.
Accordingly, we adopt her opinion as our own with respect to the issue
Appellant raises on appeal.!

Order affirmed.

 

1 We clarify, however, that Darnell Scott Sr.’s affidavit only stated that he did
not give consent for police to interview his son. In his affidavit, Mr. Scott Sr.
did not deny that his son’s grandmother gave consent for the interview.
Instead, Mr. Scott Sr. only asserted therein that the grandmother was not his
son’s parent and could not give consent. Appellant does not set forth legal
authority in his brief to support his claims that the grandmother could not
have given valid consent, and/or that a lack of valid consent would have
rendered the son’s statement inadmissible at trial. See Commonwealth's Brief
at 13.

In addition, we note our agreement with the Commonwealth that
Appellant’s alleged new evidence was unlikely to have changed the result at
trial, given that Daryl Nelson also identified Appellant as the shooter. See id.
(citation omitted).

-2-
J-S56013-20

Judgment Entered.

   

seph D. Seletyn, Esq
Prothonotary

Date: 3/10/2021
5560/3 -dAO

Circulated 02/17/2021 11:16 AM

IN THE COURT OF COMMON PLEAS PHILADELPHIA COUNTY
CRIMINAL TRIAL DIVISION

COMMONWEALTH OF PENNSYLVANIA

v. : CP-31-CR-02057 11-2002
JOHN DWYER ; PCRA APPEAL
FILED
DOCKET NO. 2823 EDA 2019 FEB 9.4 2020
ealg(Past Tal
OPINION Office of Judicial Resords

Appellant, John Dwyer, appeals the dismissal of his petition for relief
pursuant to the Post Conviction Relief Act, 42 Pa.C.S. 8§ 9541 et seq. (PCRA).
On August 23, 2019, following a thorough review of appellant’s filings, the
Commonwealth’s motion to dismiss, the record, the response to the Rule 907
Notice and the applicable case law, appellant’s petition was dismissed without
a hearing. A summary of the relevant facts and procedural history follows.

On, September 24, 2003, following a jury trial, Appellant was convicted
of first degree murder and possession of an instrument of crime, and sentenced
to life imprisonment.! On August 16, 2004, the Superior Court affirmed the
judgment of sentence (3249 EDA 2003). Appellant’s timely filed first petition for
PCRA relief was dismissed without a hearing on September 28, 2005.

Dismissal was affirmed by the Superior Court on December 27, 2006 (3057

EDA 2005), and the petition for allowance of appeal to the Pennsylvania

 

118 Pa.C.S, § 2502; 18 Pa.C.S, §903

 
Supreme Court was denied on September 11, 2007 (88 EAL 2007). On August
23, 2012, Appellant filed a second PCRA petition alleging that he was entitled
to relief based upon the United States Supreme Court’s decision in Miller v.
Alabama, 132 S. Ct. 2555 (2012).2 The petition was dismissed as untimely on
July 30, 2018.3 Appellant did not appeal.

On February 19, 2019, Appellant, through counsel, filed this, his third
petition for PCRA relief, alleging newly discovered facts, specifically, that
Darnell Scott Sr. (Scott Sr.j, father of Darnell Scott, Jr. (Scott Jr.), a key
Commonwealth witness, had never given consent for Homicide Detectives to
speak with his minor son. Scott Sr. further claimed that Homicide Detective
Thomas Augustine and another detective lied to him about obtaining consent
from other family members and returning Scott Jr. to his grandmother’s house.
On July 19, 2019, the Commonwealth filed its motion to dismiss alleging that
the Appellant’s claims failed to meet the requirements for after discovered facts.
The Court reviewed Appellant’s filings, the Commonwealth’s motion to dismiss
and the controlling law and determined that Appellant was not entitled to
PCRA relief. On July 24, 2019, a Rule 907 Notice of Intent to Dismiss was filed
and served on Appellant. On August 14, 2019, Appeilant filed a response

claiming that he had met the burden of pleading an exception to the PCRA time

 

2 Miller v, Alabama held that mandatory life imprisonment without parole for those under the
age of 18 at the time of their crimes violates the Eighth Amendment's prohibition on cruel! and
unusual punishments. Appellant was over 18 at the time of his crime.

3 ‘This PCRA petition was dismissed by the Honorable Genece Brinkley.

 
bar. The Court determined otherwise and on August 23, 2019, Appellant’s
petition for PCRA relief was dismissed without a hearing. This appeal followed.

The standard of review for an order denying post-conviction relief is
limited to whether the trial court's determination is supported by evidence of
record and whether it is free of legal error. Commonwealth v, Ali, 86 A.3d 173,
176-77, 624 Pa, 309, 315-16 (Pa. 2014), The timeliness requirement
for PCRA petitions is mandatory and jurisdictional in nature, and the court
may not ignore it in order to reach the merits of the petition. Commonwealth v.
Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013). That Appeliant’s petition is
facially untimely is undisputed. He attempts to invoke the “newly-discovered
facts” exception to the PCRA timeliness requirement. This timeliness exception
set forth in Section 9545(b)(1)(ii) requires a petitioner to demonstrate he did not
know the facts upon which he based his petition and could not have learned
those facts earlier by the exercise of due diligence. Commonwealth v. Fennell,
180 A.3d 778, 781-82 (Pa. Super, 2018). Due diligence demands that the
petitioner take reasonable steps to protect his own interests. It requires
reasonable efforts by the petitioner, based on the particular circumstances to
uncover facts that may support a claim for collateral relief. Commonwealth v.
Shiloh, 170 A.3d 553, 558 (Pa, Super, 20177), As such, the due diligence inquiry
is fact-sensitive and dependent upon the circumstances presented. This rule is
strictly enforced. Commonwealth v. Fennell, 180 A.3d 778, supra.

Appellant states in his petition for relief that, prompted by seeing

multiple news sources reporting on alleged coercive interrogation techniques

 
employed by Philadelphia Homicide Detectives, he hired an investigator who
obtained an affidavit from Darnell Scott Sr. indicating that Scott Sr. did not
give Homicide Detectives permission to interview his then 12 year old son,
Scott Jr., and that Detectives lied about obtaining consent from his son’s
grandmother and about returning Scott Jr. to his grandmother’s house.
Appellant claims that, until December 21, 2018, he was unaware that Scott
Jr,’s, “coerced interview was taken without consent of a guardian,” and that he
could not have known “until he learned of the Homicide Unit’s penchant for
coercing untrue statements from witnesses.” (PCRA Petition | 29) Therefore,
Appellant asserts, Scott’ Sr.’s affidavit indicating that he did not give consent is
a newly discovered fact sufficient to meet his burden under Section

9545(b)(1)} (ii). The Court disagrees.

The newly discovered facts exception to the PCRA time limitations
requires [Appellant] to allege and prove that there were facts that were
unknown to him and that he could not have ascertained those facts by the
exercise of due diligence, Appellant alleges that Scott Sr. did not give consent to
interview Scott Jr. and that Detectives lied when they told him that they took
Scott Jr. to his grandmother’s house following the interview, as proven by Scott
Sr.’s affidavit, and that Appellant could not have uncovered these facts through
the exercise of reasonable diligence. Appellant asks this Court to presume
coercion on the part of Homicide Detectives simply because of the newspaper
reports and Scott Sr.’s claims that he did not give consent. However, no

examples of potential coercive behaviors by the Detectives involved with this

 
case have been identified in the petition, and therefore, the issue of consent to
interview Scott Jr. is of no moment. Moreover, this issue was raised at trial
with ample cross-examination by defense counsel. Detective Augustine testified
that Scott Sr. gave consent to have Scott Jr. interviewed. (N.T. 09/23/03 pg.
125, 132-133) Scott Jr. testified that, while he could not remember the exact
circumstances, his grandmother was present when he went to be interviewed,
(N.T. 09/23/03 pg. 121-123) Defense counsel challenged the Detectives’
testimony on cross examination. Appellant could certainly have ascertained at
that time whether Scott Sr. had given consent. Accordingly, the Court is
without jurisdiction to address Appeliant’s claims. See Commonwealth v.
Mitchell, 141 A.3d 1277, 1284, 636 Pa. 233, 244 (Pa. 2016}(The court cannot
ignore a petition's untimeliness and reach the merits of the petition).
Assuming, arguendo, that appellant has invoked the Court’s jurisdiction
in that the basis of his claim for relief was unknown to him and could not have
been ascertained by the exercise of due diligence, no relief is due. To prevail on
a petition for a new trial on the basis of after-discovered evidence, Appellant is
required to produce admissible evidence, discovered after trial, that: (1) could
not have been obtained prior to the end of trial with the exercise of reasonable
diligence; (2) is not merely corroborative or cumulative evidence; (3) is not
merely impeachment evidence; and (4) is of such a nature that its use will
likely result in a different verdict on retrial. Commonwealth y. Small, 189 A.3d
961, 972 (Pa. 2018). The test is conjunctive; the appellant must show by a

preponderance of the evidence that each of these factors has been met in order

5

 
for a new trial to be warranted. Commonwealth v. Foreman, 55 A.3d 532, 537
(Pa, Super. 2012). As indicated above, Detective Augustine testified that Scott
Sr, gave consent to have Scott Jr, interviewed. Therefore, the information in
Scott Sr.’s affidavit, if believed, would only be used to impeach that testimony.
Moreover, Scott Sr.’s affidavit does not deny that the grandmother, an
interested adult, gave consent. Only that he (emphasis added) did not give
consent, which is not likely to result in a different verdict upon retrial.
Therefore, Appellant has failed to show, even if he were to overcome the PCRA
time limitations, that he is entitled to relief. See Commonwealth vy. Maddrey,
205 A.3d 323, 328 (Pa. Super. 2019)(It is well settled that “[t]here is no
absolute right to an evidentiary hearing on a PCRA petition, and if the PCRA
court can determine from the record that no genuine issues of material fact
exist, then a hearing is not necessary,).

For the foregoing reason, Appellant’s petition for relief was properly

dismissed without a hearing.

BY THE COURT:

 

SHEILA WOODS-SKIPPER, J.
for a new trial to be warranted, Commonwealth v. Foreman, 55 A.3d 532, 537
(Pa, Super, 2012). As indicated above, Detective Augustine testified that Scott
Sr. gave consent to have Scott Jr. interviewed. Therefore, the information in
Scott Sr.’s affidavit, if believed, would only be used to impeach that testimony.
Moreover, Scott Sr.’s affidavit does not deny that the grandmother, an
interested adult, gave consent, Only that he (emphasis added) did not give
consent, which is not likely to result in a different verdict upon retrial.
Therefore, Appellant has failed to show, even if he were to overcome the PCRA
time limitations, that he is entitled to relief. See Commonwealth v. Maddrey,
205 A.3d 323, 328 (Pa. Super. 2019)(It is well settled that “[t]here is no
absolute right to an evidentiary hearing on a PCRA petition, and if the PCRA
court can determine from the record that no genuine issues of material fact
exist, then a hearing is not necessary.).

For the foregoing reason, Appellant’s petition for relief was properly

dismissed without a hearing.

BY THE COURT:

(ib Unbe Myer.

SHEILA WOODS-SKIPPER, J.

CP-51-CR-0205741-2902 Ca
Opinion

UNL i

8458724914

mm. v Dwyer, John